DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 April 2021 has been entered.
Reasons for Allowance
Claims 21-45, as filed 23 April 2021, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 21 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a wireless power transmitter having combination of features including power transmitting coil and "control circuitry coupled to the power transmitting coil configured to: receive a plurality of messages from a wireless power receiver, the plurality of messages allowing closed loop control of transmitter operation by the receiver; monitor error indicators from the plurality of messages, the error indicators representing a magnitude of a difference between a power need of the receiver and power provided by the transmitter; exert closed loop control of a wireless power transfer output level transmitted to the wireless power receiver based on at least some of the 
Claims 22-31, 44-45 are allowed for being dependent on claim 21.
Claim 32 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a wireless power transmitter having combination of features including power transmitting coil and "control circuitry coupled to the power transmitting coil configured to: receive a plurality of messages from a wireless power receiver, the plurality of messages allowing closed loop control of transmitter operation by the receiver; monitor error indicators from the plurality of messages, the error indicators representing a magnitude of a difference between a power need of the receiver and power provided by the transmitter; exert closed loop control of a wireless power transfer output level transmitted to the wireless power receiver based on at least some of the error indicators from the plurality of messages; in response to at least some of the error indicators from the plurality of messages indicating an equilibrium state in which the error indicators do not exceed a non-zero power error threshold, set an output threshold; and in accordance with determining that an output from the transmitter exceeds the output threshold, perform a corrective action". As previously discussed, Kdoshim (US2015/0340880) teaches wireless power transmission system where the transmitter receives feedback messages from the receiver indicative of differences in power received and required to both allow closed loop adjustment of transmitted output power while the power is acceptable, and Stevens (US2007/0228833) further teaching it is generally known to have further output thresholds during normal transmission. Although other feedback systems as Iijima (US2013/0285618) generally teach feedback messages sending error indicators conveying magnitude of the difference, and other wireless power systems such as Jung (US2014/0015334) may compare the 
Claims 33-36 are allowed for being dependent on claim 32.
Claim 37 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a wireless power transmitter having combination of features including power transmitting coil and "control circuitry coupled to the power transmitting coil configured to: receive a plurality of messages from a wireless power receiver, the plurality of messages allowing closed loop control of transmitter operation by the receiver; monitor error indicators from the plurality of messages, the error indicators representing a magnitude of a difference between a power need of the receiver and power provided by the transmitter; exert closed loop control of a wireless power transfer output level transmitted to the wireless power receiver based on at least some of the error indicators from the plurality of messages; in response to at least some of the error indicators from the plurality of messages indicating an equilibrium state in which the error indicators do not exceed a non-zero power error threshold, set an output slope threshold; and 
Claim 38 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a wireless power receiver having combination of features including power receiving coil and " control circuitry coupled to the power receiving coil configured to: send a plurality of messages to a wireless power 
Claims 39-43 are allowed for being dependent on claim 38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID A SHIAO/Examiner, Art Unit 2836                                                             

/HAL KAPLAN/Primary Examiner, Art Unit 2836